Citation Nr: 1140467	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to March 1999, from March 2003 to September 2003, and from September 2005 to November 2006.  He had additional service with the Army National Guard from September 1998 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In a May 2008 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss and tinnitus. In a June 2008 rating decision, the RO denied service connection for a right knee disability.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO. A copy of the hearing transcript has been associated with the claims files.

During the hearing, the undersigned agreed to keep the record open for 60 days for the Veteran to submit additional evidence; however, no additional evidence has been received.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A November 2007 VCAA letter issued by the RO explained the evidence necessary to substantiate the claims for service connection for tinnitus. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence. In addition, the VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The letter was provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains a private audiology record and a VA examination report dated in December 2007. With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA audiology examination report reflects a detailed review of the claims file, taking of a detailed history from the Veteran, audiological testing, and a conclusion. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory law or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.

The Veteran's National Guard Bureau Report of Separation and Record of Service, NGB Form 22, indicated his military occupational specialty (MOS) was a motor transport operator. 

Service treatment records show no evidence of complaints, treatment, or diagnosis of tinnitus during service.  

In a November 2006 service treatment note, the Veteran reported no auditory problems or complaints.

In a December 2007 VA general medicine examination report, it was noted that the Veteran was a full-time patrolman with the Beckley Police Department.

During a December 2007 VA audiology examination, the Veteran complained of tinnitus. He reported excessive military noise exposure, including exposure to gunfire 12 to 14 hours per day, engine noise, helicopter noise, explosions, and loud artillery noise. He denied any occupational or recreational noise exposure. 

The Veteran indicated he had constant bilateral tinnitus that began "around 2005."

In a May 2008 notice of disagreement (NOD), the Veteran asserted that the noise hazards working for the Beckley Police Department were not comparable to the noise that that he was exposed to while serving in combat in Iraq; however there is no evidence in the claims file that verifies combat service. He reported he was exposed to small arms fire, including mini guns from aircraft, M249 light machine guns and 50-caliber machine guns; aircraft engine noise from the UH-60 Black Hawk, CH-53 Pave Low, and C-130 Hercules gunships; and high intensity wind from aircraft that struck the Veteran's ears. He argued that it was unfair to attribute his hearing loss and tinnitus to his civilian employment because, as a police officer, he had not been subjected to anywhere near the amount of noise exposure that he was exposed to in Iraq.

In a March 2009 VA Form 9, Appeal to the Board, the Veteran stated that he had no problems with hearing loss or tinnitus before he was deployed to Iraq, but he experienced both since his deployment. 

During the July 2011 hearing, the Veteran testified that he did not receive a separation examination; rather he completed a "self check." During that time, he made no complaints of hearing issues or tinnitus, and stated that he "didn't really notice anything." However, the Veteran reported ringing in his ears began while he was stationed in Iraq and he remembered some degree of ringing in his ears upon separation from service.

The Veteran testified that he fired his police weapon twice per year, and he was a recreational deer hunter, shooting deer "every now and again... maybe three times in nine years..."

The Veteran contended that he experienced tinnitus from active service in Iraq through the present time. 

The Board has considered the Veteran's contentions that his claimed tinnitus disability is a result of military noise exposure. 

The Duty MOS Noise Exposure Listing was considered to determine if there is a medical nexus between the Veteran's claimed tinnitus disability and service, and notes "moderate" in-service noise exposure for the Veteran's MOS (motor transport operator). See VA Training letter (TL) 10-35 (September 2, 2010). However, claims for service connection for tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results. Id. 

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson, at 1353. 

The Veteran's essential contention of a nexus between the in-service noise exposure and his claimed tinnitus has been fully investigated as mandated by the Court's decision in Jandreau. The Veteran's testimony is competent lay evidence for his claimed tinnitus, as it is subjective evidence not requiring that the proponent have "specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

When considered in the light of the Veteran's reports that his tinnitus began during his service in Iraq and the nature of his service and his exposure to military noise, the evidence is at least in equipoise for the Veteran's tinnitus claim. The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his claimed hearing loss is a result of military noise exposure.

During an October 2007 private audiogram conducted at the Raleigh Hearing Center, the Veteran denied hearing problems. The report contained an uninterpreted audiogram. The examiner noted mild hearing loss at 8000 Hertz for the right ear; and mild hearing loss at 4000 Hertz and moderate hearing loss from 6000 to 8000 Hertz in the left ear. Speech recognition scores of 100 percent for both ears were recorded.

The Board must remand the uninterpreted audiogram for interpretation. 

A December 2007 VA audiogram revealed pure tone thresholds, in decibels, noted as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
15
20
10
15
LEFT
10
10
10
20
25
16.25

Speech recognition was 92 percent in the right ear and 96 percent in the left ear. The examining audiologist diagnosed normal to severe sensorineural hearing loss in the left ear and noted the right ear was clinically normal.

During the July 2011 hearing, the Veteran reported his left ear hearing was worse than his right ear, which is consistent with the private audiogram and VA audiogram findings. The Board finds that a remand is necessary to determine whether the Veteran has a hearing loss disability for VA purposes, and if so, whether his hearing loss is a result of military noise exposure.

The Veteran alleges that he has a current right knee disability as a result of a lateral meniscus tear incurred during an Army Physical Fitness Test (APFT) in February or March 2000. Thereafter, his knee was surgically repaired at the Beckly Regional Hospital, a private facility. The Veteran claims that his right knee was reinjured during a two foot fall from a CH-47 Chinook helicopter during a mobilization in September 2006.

During the July 2011 hearing, the Veteran reported a line of duty (LOD) determination was made after his first right knee injury during the run portion of his APFT. The claims file includes an LOD determination for the Veteran's fall from the Chinook in September 2006, but an LOD determination for the February or March 2000 knee injury has not been associated with the record.

The Veteran has claimed that he is a combat veteran throughout the appeal; however, there service personnel records do not support this assertion. During the hearing, the undersigned agreed to keep the record open for 60 days for the Veteran to submit additional evidence, including a copy of an award citation; however, no additional evidence has been received.

In a January 2008 VA joints examination, the examining physician noted a normal right knee examination and he did not detect any pathology to render a diagnosis. The examiner discussed the Veteran's first knee injury, which occurred in 2000, but he failed to discuss the Veteran's fall out of the Chinook in September 2006 and/or any relationship between the claimed right knee disability and the Veteran's service-connected low back, right hip, and right ankle disabilities. Regulation provides that when no rationale is provided by a medical examiner the law requires that the claims folder be returned to the examiner for clarification. 38 C.F.R. § 4.2 (requiring that if findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

In an April 2010 VA spine examination, the Veteran complained of "right leg weakness" associated with tingling and numbness. He walked with a "limping gait" and was diagnosed with right leg radiculopathy (sciatic nerves). 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability. See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran identify any outstanding audiology records from VA and non-VA health care providers.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

The Veteran must also be advised that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, the RO/AMC must arrange to have the Veteran's claims file returned to the examiner who conducted the December 2007 VA audiology examination. If that examiner is unavailable, or is otherwise unable to resolve the questions below, the file should be provided to another physician of suitable background and experience. The following considerations will govern the examination: 

a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. The examiner must interpret the October 2007 private audiogram and include the results, in decibels, within his or her report. 

c. The examination report must reflect review of pertinent material in the claims folder. Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. The Veteran's contentions that he did not experience any audiological problems prior to service;

ii. The circumstances of the Veteran's military service in motor transport; 

iii. The Veteran's contention that did not have significant exposure to loud noises after service, although he worked as a police patrolman;

iv. The October 2007 private audiogram and;

v. The December 2007 VA audiology examination speech recognition scores.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must state whether he has any current (or had at any time since filing his claims for service connection) hearing loss that likely began during service or directly resulted from in-service experiences. The examiner must describe the functional effects caused by any diagnosed hearing disability.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

e. A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. The RO/AMC must request the Veteran identify any outstanding treatment records from VA and non-VA health care providers, to include any private medical records from the physician that treated the Veteran for a right knee injury in February or March 2000 after an AFPT; any surgical records from the Beckley Area Regional Hospital dated in March 2000; and any outstanding treatment records that document current complaints or diagnoses for the right knee.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

The Veteran must also be advised that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

4. The RO/AMC must request and obtain outstanding service personnel records, including any award citations, from the National Personnel Records Center (NPRC). The RO/AMC must also request and obtain the unit history of the 1257 Transportation Company from September 2005 to November 2006 from the appropriate agency. After this development is completed, the RO/AMC must determine if the Veteran is a "combat veteran" for 38 U.S.C.A. § 1154(b) purposes.

5. Once all available medical records have been received, the RO/AMC must arrange to have the Veteran's claims file returned to the examiner who conducted the June 2008 VA joints examination. If that examiner is unavailable, or is otherwise unable to resolve the questions below, the file should be provided to another physician of suitable background and experience. The following considerations will govern the examination: 

a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. The examiner is to be instructed that by law, the Board must evaluate the probative value of any medical opinions by such factors as thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). Under the law now applicable to VA claims benefits determinations, appellate courts have held that a bare conclusion, even one reached by a health care professional, is not sufficient unless it has a factual basis in the record. Miller v. West, 11 Vet. App. 345 (1998).

c. In accordance with 38 C.F.R. § 3.310, the examiner must specifically address the medical evidence in the Veteran's service treatment and post-service treatment records. 

The examiner must discuss the effects, if any, of the following:

i. The Veteran's original right knee injury in February or March 2000, resulting in a lateral meniscal tear repair;

ii. The September 2000 fall from a Chinook helicopter and;

iii. Any relationship(s) to the Veteran's service-connected lumbar spine, right hip, and right ankle disabilities. The examiner's attention is drawn to the April 2010 VA spine examination for this portion of his or her opinion.

6. Readjudicate the issues on appeal. The RO/AMC's attention is called to 38 C.F.R. § 3.309(a). 

If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


